DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 5, 7, 8, 12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.  The claim status indicators should be updated to “withdrawn” in place of “currently amended.”

Claim Objections
Claims 10-13 are objected to under 37 CFR 1.75(c) as being in improper form because the preamble of claims 10-13 does not match that of claim 1, from which they depend.  Claims 10-12 are directed towards a “catheter system” while claim 1 is only directed towards a “recapture assembly.”  Claim 10 should be written in independent form in order to avoid future rejections.  Similarly, claim 13 is directed towards a surgical method, while claim 10 is directed towards a catheter system.  Claim 13 should be written in independent form as well.  




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “centering device” in claim 1, wherein the generic placeholder “device” is combined with the function “centering.”  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Since Applicant has elected the embodiment of Figure 4, “centering device” is interpreted as a plurality of wires that bend outwardly to an expanded position (claim 6; page 15, lines 9-27).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of the phrase “if applicable” renders the claim indefinite, as it is unclear if the step of introducing the catheter is required or not.  Additionally, the claim recites “pairing the recapture assembly with the catheter system” in line 4.  This is unclear, because claim 10 recites the recapture device is included in the catheter system.  For purposes of this rejection, the step is being read as “…pairing the recapture assembly with an outer sheath…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2009/0163926 (Sos) in view of US Patent No. 9,125,683 (Farhangnia et la.).  
Sos discloses a recapture assembly that comprises a cinch tube (63), a tether (64) slidably disposed within the cinch tube, and an outer sheath (78)(see Figures 4).  The tether (64) comprises a snare, or loop, that is configured to grasp a hitch-like element (12) at the proximal end of an implant (12) (see especially Figs 2-3).  Regarding claim 13, Sos discloses a method of retrieving an implant (Figures 4-5E) that involves the steps of paring the cinch tube (63) and tether (64) with an outer sheath (78), introducing the device to the site of an implant (12) in a body lumen [0041-0042], telescoping the tether from the distal end of the outer sheath to capture the hitch-like feature (12) of the implant [0042], and retracting the tether/snare (64) relative to the cinch tube (63) to tighten the loop [0043].  The cinch tube (63), tether (64), and the implant (12) are then retracted into an outer sheath (78) (see Figure 5D) for removal from the body [0044].   
Sos fails to disclose a centering device on the cinch tube.  Farhangnia discloses another catheter for insertion in vasculature, and teaches the concept of including a centering device (186) on the catheter for the purpose of centering the device within a body lumen to optimize control, alignment and reliability of the positioning of the device within the body (column 18, lines 33-45).  Farhangnia also suggests the centering device (186) may support a catheter during a procedure 
The centering device taught by Farhangnia is functionally equivalent to the “centering device” as interpreted under 112(f) above.  The centering device (186) comprises wires that expand outwardly to engage the vessel walls and center the modified cinch tube within a vessel lumen.  
In regards to claim 2:  due to the use of the terms “and/or” between each element, the claim is interpreted to encompass a device activated by a single option recited in the claims.  Therefore, a pulling element is not required to be disclosed.   The term “activated” is given its broadest reasonable interpretation to encompass any movement or change in form.  The centering device taught by Farhangnia expands outwardly upon advancement of the tube to which it is mounted out from the distal end of an outer shaft (see column 17, lines 41-67 in reference to centering device 145 in Figures 2A-B).  
Regarding claim 3: the tether (64) meets the broad requirement of a “snare”, as it has a loop and performs the function of grasping an implant. 
Regarding claim 6: Farhangnia discloses the centering device comprises a plurality of wires that have first ends fixedly attached to a tube and second ends (proximal) that are slidable over the tube via ring (188) (column 19, lines 1-36).  The proximal ends of the wires attached to slidable ring (188) move from a first proximal position in which the wires are stowed against the surface of the tube (see Fig. 9B, step 1 for example) and a second position (illustrated in Figure 3) in which the wires protrude radially outwardly and form a bent knee.  
In regards to claim 9: the modified cinch tube having the centering device is considered to meet the broad requirement of “steerable”, since the centering device aids in steering the cinch tube along the walls of a body lumen and towards the center of a body lumen.
Regarding claims 10 and 11: the recapture device (cinch tube 63 and snare 64) is passed through an outer sheath (78) and telescoped from the distal end thereof.
In regards to claim 13: it would have been further obvious to perform the step of activating, or expanding, the centering device of modified Sos after the step of positioning the recapture assembly proximate an implant to be retrieved, similar to step 3 of Fig. 9B is Farhangnia, in which the centering device is expanded after the catheter is advanced to a treatment site (481).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional references disclosing centering devices: 
US 9,364,255; USPAP 2003/0236564; and USPAP 2016/0213919
Additional references teaching implant retrieval devices:  
USPAP 2016/0220829; USPAP 2007/0032816; USPAP 2012/0165827 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771